Exhibit 10.1

 

[g241621ksi001.jpg]

 

 

August 25, 2009

 

CONFIDENTIAL

 

PacWest Bancorp

10250 Constellation Blvd, Suite 1640

Los Angeles, CA 90067

 

Dear Sirs:

 

This letter (the “Agreement”) constitutes the agreement between Rodman &
Renshaw, LLC (“Rodman” or the “Placement Agent”) and PacWest Bancorp (the
“Company”), that Rodman shall serve as the exclusive placement agent for the
Company, on a “reasonable best efforts” basis, in connection with the proposed
placement, to close no later than August 28, 2009 (the “Placement”), of
registered securities of the Company, consisting of shares (the “Shares”) of the
Company’s common stock, par value $0.01 per share (the “Common Stock”), warrants
to purchase shares of Common Stock (the “Warrants”) and the shares of Common
Stock issuable upon exercise of the Warrants (together with the Shares and the
Warrants, the “Securities”). The terms of such Placement and the Securities
shall be mutually agreed upon by the Company and the purchasers (each, a
“Purchaser” and, collectively, the “Purchasers”) and Rodman shall not, and
nothing herein implies that Rodman would, have the power or authority to bind
the Company or any Purchaser and the Company shall not, and nothing herein
implies that the Company would, have an obligation to issue any Securities or
complete the Placement. This Agreement and the documents executed and delivered
by the Company and the Purchasers in connection with the Placement shall be
collectively referred to herein as the “Transaction Documents.”  The date of the
closing of the Placement shall be referred to herein as the “Closing Date.”  The
Company expressly acknowledges and agrees that Rodman’s obligations hereunder
are on a reasonable best efforts basis only and that the execution of this
Agreement does not constitute a commitment by Rodman to purchase the Securities
and does not ensure the successful placement of the Securities or any portion
thereof.

 

SECTION 1.           COMPENSATION AND OTHER FEES.

 

As compensation for the services provided by Rodman hereunder, the Company
agrees to pay to Rodman:

 

(A)          The fees set forth below with respect to the Placement:

 

1.              A cash fee payable immediately upon (but only in the event of)
the closing of the Placement and equal to 3% of the aggregate gross proceeds
raised in the Placement; provided, however, that such fee shall be reduced to 1%
with respect to any portion of such aggregate gross proceeds received from
investors identified by the Company.

 

2.              Additionally, a cash fee payable within 48 hours after (but only
in the event of) the receipt by the Company of any proceeds from the exercise of
the Warrants sold in the Placement to Purchasers and otherwise in compliance
with Financial Industry

 

Rodman & Renshaw, LLC o 1251 Avenue of the Americas, 20th Floor, New York, NY
10020

Tel: 212 356 0500 o Fax: 212 581 5690 o www.rodm.com o Member: FINRA, SIPC

 

--------------------------------------------------------------------------------


 

Regulatory Authority (“FINRA”) Rule 5110 equal to 3% of the aggregate cash
exercise price received by the Company upon such exercise, if any (the “Warrant
Solicitation Fee”); provided, however, that such fee shall be reduced to 1% with
respect to any portion of such aggregate cash exercise price received from
investors identified by the Company; and provided further that the Warrant
Solicitation Fee shall be reduced (before any reduction to the expense
reimbursement to Rodman in Section B below) to the extent (and only to the
extent) that Rodman’s aggregate compensation for the Placement, as determined
under FINRA Rule 5110, would otherwise exceed 8%.  Such determination of the
actual Warrant Solicitation Fee shall be made promptly following completion of
the Placement and communicated in writing to the Company.

 

(B)           The Company also agrees to reimburse Rodman’s reasonable travel
and other out-of-pocket expenses, including the reasonable fees and expenses of
Rodman’s counsel, incurred by Rodman in connection with its engagement hereunder
(with supporting invoices/receipts in reasonable detail) up to the lesser of
$35,000 or 0.5% of the aggregate gross proceeds raised in the Placement. Such
reimbursement shall be payable immediately upon (but only in the event of) the
closing of the Placement.

 

SECTION 2.           REGISTRATION STATEMENT.

 

The Company represents and warrants to, and agrees with, the Placement Agent
that:

 

(A)          The Company has filed with the Securities and Exchange Commission
(the “Commission”) a registration statement on Form S-3 (Registration File
No. 333-159999) under the Securities Act of 1933, as amended (the “Securities
Act”), which became effective on June 30, 2009, for the registration under the
Securities Act of the Securities. At the time of such filing, the Company met
the requirements of Form S-3 under the Securities Act.  Such registration
statement meets the requirements set forth in Rule 415(a)(1)(x) under the
Securities Act and complies with said Rule. The Company will file with the
Commission pursuant to Rule 424(b) under the Securities Act, and the rules and
regulations (the “Rules and Regulations”) of the Commission promulgated
thereunder, a supplement to the form of prospectus included in such registration
statement relating to the placement of the Securities and the plan of
distribution thereof.  Such registration statement, including the exhibits
thereto, as amended at the date of this Agreement, is hereinafter called the
“Registration Statement”; such prospectus in the form in which it appears in the
Registration Statement is hereinafter called the “Base Prospectus”; and the
supplemented form of prospectus, in the form in which it will be filed with the
Commission pursuant to Rule 424(b) (including the Base Prospectus as so
supplemented) is hereinafter called the “Prospectus Supplement.” Any reference
in this Agreement to the Registration Statement, the Base Prospectus or the
Prospectus Supplement shall be deemed to refer to and include the documents
incorporated by reference therein (the “Incorporated Documents”) pursuant to
Item 12 of Form S-3, which were filed under the Securities Exchange Act of 1934,
as amended (the “Exchange Act”), on or before the date of this Agreement, or the
filing date of the Base Prospectus or the Prospectus Supplement, as the case may
be; and any reference in this Agreement to the terms “amend,” “amendment” or
“supplement” with respect to the Registration Statement, the Base Prospectus or
the Prospectus Supplement shall be deemed to refer to and include the filing of
any document under the Exchange Act after the date of this Agreement, or the
filing date of the Base Prospectus or the Prospectus Supplement, as the case may
be, deemed to be incorporated therein by reference. All references in this
Agreement to financial statements and schedules and other information that is
“contained,” “included,” “described,” “referenced,” “set forth” or “stated” in
the Registration Statement, the Base Prospectus or the Prospectus Supplement
(and all other references of like import) shall be deemed to mean and include
all such financial statements and schedules and other information that is or is
deemed to be incorporated by reference in the Registration Statement, the Base
Prospectus or the Prospectus Supplement, as the case

 

2

--------------------------------------------------------------------------------


 

may be.  No stop order suspending the effectiveness of the Registration
Statement or the use of the Base Prospectus or the Prospectus Supplement has
been issued, and no proceeding for any such purpose is pending or has been
initiated or, to the Company’s actual knowledge, is threatened by the
Commission. For purposes of this Agreement, “free writing prospectus” has the
meaning set forth in Rule 405 under the Securities Act and the “Time of Sale
Prospectus” means the preliminary prospectus, if any, together with the free
writing prospectuses, if any, used in connection with the Placement, including
any documents incorporated by reference therein.

 

(B)           The Registration Statement (and any further documents to be filed
with the Commission  in connection with the Placement) contains or will contain,
as applicable, all exhibits and schedules as required by the Securities Act.
Each of the Registration Statement and any post-effective amendment thereto, at
the time it became or becomes effective, complied or will comply, as applicable,
in all material respects with the Securities Act and the Exchange Act and the
applicable Rules and Regulations and did not and, as amended or supplemented, if
applicable, will not, contain any untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading. The Base Prospectus, the Time of Sale
Prospectus, if any, and the Prospectus Supplement, each as of its respective
date, complied or will comply in all material respects with the Securities Act
and the Exchange Act and the applicable Rules and Regulations. Each of the Base
Prospectus, the Time of Sale Prospectus, if any, and the Prospectus Supplement,
as amended or supplemented, did not and will not contain as of the date thereof
(or as of the “applicable time,” in the case of the Time of Sale Prospectus) any
untrue statement of a material fact or omit to state a material fact necessary
in order to make the statements therein, in light of the circumstances under
which they were made, not misleading.  As used herein, the “applicable time”
shall mean 10:00 a.m. (Eastern time) on August 25, 2009.  The Incorporated
Documents, when they were filed with the Commission, conformed in all material
respects to the requirements of the Exchange Act and the applicable Rules and
Regulations, and none of such documents, when they were filed with the
Commission, contained any untrue statement of a material fact or omitted to
state a material fact necessary to make the statements therein (with respect to
Incorporated Documents incorporated by reference in the Base Prospectus or
Prospectus Supplement), in light of the circumstances under which they were
made, not misleading; and any further documents so filed and incorporated by
reference in the Base Prospectus, the Time of Sale Prospectus, if any, or
Prospectus Supplement, when such documents are filed with the Commission, will
conform in all material respects to the requirements of the Exchange Act and the
applicable Rules and Regulations, as applicable, and will not contain any untrue
statement of a material fact or omit to state a material fact necessary to make
the statements therein, in light of the circumstances under which they were
made, not misleading. No post-effective amendment to the Registration Statement
reflecting any facts or events arising after the date thereof, which represent,
individually or in the aggregate, a fundamental change in the information set
forth therein is required to be filed with the Commission.  There are no
documents required to be filed with the Commission in connection with the
transaction contemplated hereby that (x) have not been filed as required
pursuant to the Securities Act or (y) will not be filed within the requisite
time period. There are no contracts or other documents required to be described
in the Base Prospectus, the Time of Sale Prospectus, if any, or Prospectus
Supplement, or to be filed as exhibits or schedules to the Registration
Statement, that have not been or will not be described or filed as required.
Notwithstanding anything to the contrary contained herein, the Company makes no
representation or warranty as to information contained in or omitted from the
Registration Statement, the Base Prospectus, the Time of Sale Prospectus, if
any, Prospectus Supplement or any free writing prospectus, including any
amendments or supplements thereto, in reliance upon, and in conformity with,
information furnished in writing to the Company by or on behalf of Rodman
expressly for use in or preparation thereof.

 

3

--------------------------------------------------------------------------------


 

(C)           The Company is eligible to use free writing prospectuses in
connection with the Placement pursuant to Rules 164 and 433 under the Securities
Act.  Any free writing prospectus that the Company is required to file pursuant
to Rule 433(d) under the Securities Act in connection with the Placement has
been, or will be, filed with the Commission in accordance with the requirements
of the Securities Act and the applicable Rules and Regulations.  Each free
writing prospectus that the Company has filed, or is required to file, pursuant
to Rule 433(d) under the Securities Act or that was prepared by or behalf of or
used by the Company, in each case in connection with the Placement, complies or
will comply in all material respects with the requirements of the Securities Act
and the applicable Rules and Regulations.  The Company will not, without the
prior consent of the Placement Agent, prepare, use or refer to, any free writing
prospectus in connection with the Placement.

 

(D)          The Company has delivered or made available, or will as promptly as
practicable deliver or made available, to the Placement Agent complete conformed
copies of the Registration Statement and of each consent and certificate of
experts, as applicable, filed as a part thereof, and conformed copies of the
Registration Statement (without exhibits), the Base Prospectus, the Time of Sale
Prospectus, if any, and the Prospectus Supplement, as amended or supplemented,
in such quantities and at such places as the Placement Agent reasonably
requests.  Neither the Company nor any of its directors and officers has
distributed and none of them will distribute, prior to the Closing Date, any
offering material in connection with the offering and sale of the Securities
other than the Base Prospectus, the Time of Sale Prospectus, if any, the
Prospectus Supplement, the Registration Statement, copies of the documents
incorporated by reference therein and any other materials permitted by the
Securities Act.

 

SECTION 3.           REPRESENTATIONS AND WARRANTIES. The Company hereby makes to
the Placement Agent the representations and warranties set forth in Article III
of the Securities Purchase Agreement of even date herewith by and among the
Company and the Purchasers.

 

SECTION 4.           ENGAGEMENT TERM.  Rodman’s engagement hereunder will be for
the period of 45 days. The engagement may be terminated by either the Company or
Rodman at any time upon five days’ written notice and, subject to the delivery
and satisfaction (or waiver) of all closing conditions in connection with the
Placement, will be terminated automatically on the Closing Date. Notwithstanding
anything to the contrary contained herein, the provisions concerning
confidentiality, indemnification and contribution contained herein and the
Company’s obligations contained in the indemnification provisions will survive
any expiration or termination of this Agreement, and the Company’s obligation to
pay fees actually earned and payable and to reimburse expenses actually incurred
and reimbursable pursuant to Section 1 hereof, will survive any expiration or
termination of this Agreement.  Rodman agrees not to use any confidential
information concerning the Company provided to them by the Company for any
purposes other than those contemplated under this Agreement.

 

SECTION 5.           RODMAN INFORMATION.  The Company agrees that any
information or advice rendered by Rodman in connection with this engagement is
for the confidential use of the Company only in their evaluation of the
Placement and, except as otherwise required by law or the rules and regulations
of the NASDAQ Global Select Market (the “Trading Market”), the Company will not
disclose or otherwise refer to the advice or information in any manner without
Rodman’s prior written consent; except that the Company may file this Agreement
as an exhibit to, and disclose Rodman’s role as placement agent pursuant to this
Agreement in, its filings with the Commission.

 

SECTION 6.           NO THIRD-PARTY BENEFICIARIES; FIDUCIARY RELATIONSHIP.  This
Agreement does not create, and shall not be construed as creating, rights
enforceable by any person or entity not a party hereto, except those entitled
hereto by virtue of the indemnification provisions hereof.  The Company
acknowledges and agrees that Rodman is not and shall not be construed as a
fiduciary of the Company and shall have no duties or liabilities to the equity
holders or the creditors of the Company or any other person (other than the
Company) by virtue of this Agreement or the retention of Rodman hereunder, all
of which are hereby expressly waived.

 

4

--------------------------------------------------------------------------------


 

SECTION 7.           CONDITIONS.   The obligations of the Placement Agent
hereunder are subject to the accuracy in all material respects, when made and on
the Closing Date (unless as of a specified date therein), of the representations
and warranties of the Company contained herein, to the accuracy of the
statements of the Company made in any certificates delivered pursuant to the
provisions hereof, to the performance in all material respects of the
obligations of the Company hereunder required to be performed on or prior to the
Closing Date, and to each of the following additional terms and conditions:

 

(A)          No stop order suspending the effectiveness of the Registration
Statement shall have been issued and no proceedings for that purpose shall have
been initiated or threatened by the Commission, and any request for additional
information on the part of the Commission (to be included in the Registration
Statement, the Base Prospectus or the Prospectus Supplement or otherwise) shall
have been complied with to the reasonable satisfaction of the Placement Agent.

 

(B)           The Placement Agent shall not have discovered and disclosed to the
Company on or prior to the Closing Date that the Registration Statement, the
Base Prospectus or the Prospectus Supplement or any amendment or supplement
thereto contains an untrue statement of a fact which, in the reasonable opinion
of counsel for the Placement Agent, is material or omits to state any fact
which, in the reasonable opinion of such counsel, is material and is required to
be stated therein or is necessary to make the statements therein, in the case of
the Base Prospectus or the Prospectus, in light of the circumstances under which
they were made, not misleading.

 

(C)           All corporate proceedings and other legal matters incident to the
authorization, form, execution, delivery and validity of each of this Agreement,
the Securities, the Registration Statement, the Base Prospectus and the
Prospectus Supplement and all other legal matters relating to this Agreement and
the transactions contemplated hereby shall be reasonably satisfactory in all
material respects to counsel for the Placement Agent, and the Company shall have
furnished to such counsel all documents and information that they may reasonably
request to enable them to pass upon such matters.

 

(D)          The Placement Agent shall have received from each of outside
counsel to the Company and the general counsel to the Company a copy of such
counsel’s written opinion, addressed to the Purchasers dated as of the Closing
Date.

 

(E)           Since the date of the latest audited financial statements included
or incorporated by reference in the Base Prospectus, (i) neither the Company nor
any of its subsidiaries shall have sustained any material loss or interference
with its business from fire, explosion, flood, terrorist act or other calamity,
whether or not covered by insurance, or from any labor dispute or court or
governmental action, order or decree, otherwise than as set forth in or
contemplated by the Base Prospectus and (ii) there shall not have been any
material change in the capital stock or material increase in the long-term debt
of the Company or any of its subsidiaries or any material adverse change, or any
development involving a prospective material adverse change, in or affecting the
business, assets, financial condition or results of operations of the Company
and its subsidiaries, taken as a whole, otherwise than as set forth in or
contemplated by the Base Prospectus, the effect of which, in any such case
described in clause (i) or (ii), is, in the reasonable and good faith judgment
of the Placement Agent, so material and adverse as to make it impracticable or
inadvisable to proceed with the sale or delivery of the Securities on the terms
and in the manner contemplated by the Base Prospectus, the Time of Sale
Prospectus, if any, and the Prospectus Supplement.

 

5

--------------------------------------------------------------------------------


 

(F)           The Common Stock is registered under the Exchange Act and, as of
the Closing Date, the Shares shall be listed and admitted and authorized for
trading on the Trading Market, and reasonably satisfactory evidence of such
actions shall have been provided to the Placement Agent.  The Company shall have
taken no action designed to, or likely to have the effect of, terminating the
registration of the Common Stock under the Exchange Act or delisting or
suspending from trading the Common Stock from the Trading Market, nor has the
Company received any information suggesting that the Commission or the Trading
Market is contemplating terminating such registration or listing.

 

(G)           Subsequent to the execution and delivery of this Agreement, there
shall not have occurred any of the following: (i) trading in securities
generally on the Nasdaq Global Select Market, the New York Stock Exchange or in
the over-the-counter market, or trading in any securities of the Company on any
exchange or in the over-the-counter market, shall have been suspended or minimum
or maximum prices or maximum ranges for prices shall have been established on
any such exchange or such market by the Commission, by such exchange or by any
other regulatory body or governmental authority having jurisdiction, (ii) a
banking moratorium shall have been declared by federal or California or New York
authorities or a material disruption shall have occurred in commercial banking
or securities settlement or clearance services in the United States, (iii) the
United States shall have become engaged in hostilities in which it is not
currently engaged or the subject of an act of terrorism, there shall have been
an escalation in hostilities involving the United States, or there shall have
been a declaration of a national emergency or war by the United States, or
(iv) there shall have occurred any other calamity or crisis or any change in
general economic, political or financial conditions in the United States or
elsewhere, if the effect of any such event in clause (iii) or (iv) makes it, in
the reasonable and good faith judgment of the Placement Agent, impracticable or
inadvisable to proceed with the sale or delivery of the Securities on the terms
and in the manner contemplated by the Base Prospectus, the Time of Sale
Prospectus, if any, and the Prospectus Supplement.

 

(H)          No action shall have been taken and no statute, rule, regulation or
order shall have been enacted, adopted or issued by any governmental agency or
body which would, as of the Closing Date, prevent the issuance or sale of the
Securities or reasonably be expected to materially and adversely affect the
business or operations of the Company; and no injunction, restraining order or
order of any other nature by any federal or state court of competent
jurisdiction shall have been issued as of the Closing Date which would prevent
the issuance or sale of the Securities or reasonably be expected to materially
and adversely affect the business or operations of the Company.

 

(I)            The Company shall have entered into one or more securities
purchase agreements with each of the Purchasers and such agreements shall be in
full force and effect and shall contain representations and warranties of the
Company as agreed between the Company and the Purchasers.

 

(J)            FINRA shall have raised no objection to the fairness and
reasonableness of the terms and arrangements of this Agreement.  In addition,
the Company shall, if requested by the Placement Agent, make or authorize
Placement Agent’s counsel to make on the Company’s behalf, an Issuer Filing with
FINRA pursuant to FINRA Rule 5110 with respect to the Registration Statement and
pay all filing fees required in connection therewith.

 

(K)          Prior to the Closing Date, the Company shall have furnished to the
Placement Agent such further information, certificates and documents as the
Placement Agent may reasonably request.

 

All opinions, letters, evidence and certificates mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in form and substance reasonably satisfactory to counsel for
the Placement Agent.

 

6

--------------------------------------------------------------------------------


 

SECTION 8.           INDEMNIFICATION.         (A)  To the extent permitted by
law, the Company will indemnify Rodman and its affiliates, stockholders,
directors, officers, employees and controlling persons (within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act) against all
losses, claims, damages, expenses and liabilities, as the same are incurred
(including the reasonable fees and expenses of counsel), relating to or arising
out of its activities hereunder or pursuant to this Agreement, except to the
extent that any losses, claims, damages, expenses or liabilities (or actions in
respect thereof) are found in a final judgment (not subject to appeal) by a
court of law to have resulted primarily from Rodman’s willful misconduct or
gross negligence in performing the services described herein or from information
contained in or omitted from the Registration Statement, the Base Prospectus,
the Time of Sale Prospectus, if any, or Prospectus Supplement, including any
amendments or supplements thereto, in reliance upon, and in conformity with,
information furnished in writing to the Company by or on behalf of Rodman
expressly for use in or preparation thereof (and Rodman shall repay to the
Company any reimbursements or other amounts paid hereunder to the extent they
are attributable thereto).

 

(B)           To the extent permitted by law, Rodman will indemnify the Company
and its affiliates, stockholders, directors, officers, employees and controlling
persons (within the meaning of Section 15 of the Securities Act or Section 20 of
the Exchange Act) against all losses, claims, damages, expenses and liabilities,
as the same are incurred (including the reasonable fees and expenses of
counsel), relating to or arising out of information contained in or omitted from
the Registration Statement, the Base Prospectus, the Time of Sale Prospectus, if
any, or Prospectus Supplement, including any amendments or supplements thereto,
in reliance upon, and in conformity with, information furnished in writing to
the Company by or on behalf of Rodman expressly for use in or preparation
thereof.

 

(C)           Promptly after receipt by an indemnified party of notice of any
claim or the commencement of any action or proceeding with respect to which the
indemnified party is entitled to indemnity hereunder, the indemnified party will
notify the indemnifying party in writing of such claim or of the commencement of
such action or proceeding; provided, however, that the failure timely to give
such notice shall affect the rights of an indemnified party hereunder only to
the extent that such failure has a material prejudicial effect on the defenses
or other rights available to the indemnifying party with respect to such claim,
action or proceeding.  At election of the indemnifying party, the indemnifying
party will assume the defense of such claim, action or proceeding and will
employ counsel reasonably satisfactory to the indemnified party and will pay the
fees and expenses of such counsel.  Notwithstanding the preceding sentence, the
indemnified party will be entitled to employ counsel separate from counsel for
the indemnifying party and from any other party in such claim, action or
proceeding if counsel for the indemnified party reasonably determines that it
would be inappropriate under the applicable rules of professional responsibility
for the same counsel to represent both the indemnifying party and the
indemnified party.  In such event, the reasonable fees and disbursements of no
more than one such separate counsel will be paid by the indemnifying party.  The
indemnifying party will have the exclusive right to settle the claim or
proceeding; provided, however, that the indemnifying party will not settle any
such claim, action or proceeding without the prior written consent of the
indemnified party, which will not be unreasonably withheld or delayed; provided,
further, that such consent shall not be required if the settlement includes a
full and unconditional release from all liability arising or that may arise out
of such claim or proceeding and does not include a statement as to or an
admission of fault, culpability or a failure to act by or on behalf of any
indemnified party.

 

7

--------------------------------------------------------------------------------


 

(D)          The indemnifying party agrees to notify the indemnified party
promptly of the assertion against it or any other person of any claim or the
commencement of any action or proceeding relating to a transaction contemplated
by this Agreement.

 

(E)           If for any reason the foregoing indemnity is unavailable to the
indemnified party or insufficient to hold the indemnified party harmless, then
the indemnifying party shall contribute to the amount paid or payable by the
indemnified party as a result of such losses, claims, damages or liabilities in
such proportion as is appropriate to reflect not only the relative benefits
received by the indemnifying party on the one hand and the indemnified party on
the other, but also the relative fault of the indemnifying party on the one hand
and the indemnified party on the other that resulted in such losses, claims,
damages or liabilities, as well as any relevant equitable considerations.  The
amounts paid or payable by a party in respect of losses, claims, damages and
liabilities referred to above shall be deemed to include any legal or other fees
and expenses incurred in defending any litigation, proceeding or other action or
claim.  Notwithstanding the provisions hereof, Rodman’s share of the liability
hereunder shall not be in excess of the amount of fees actually received, or to
be received, by Rodman under this Agreement (excluding any amounts received as
reimbursement of expenses incurred by Rodman).

 

(F)           These indemnification provisions shall remain in full force and
effect whether or not the transaction contemplated by this Agreement is
completed and shall survive the termination of this Agreement, and shall be in
addition to any liability that the Company might otherwise have to any
indemnified party under this Agreement or otherwise.

 

SECTION 9.           GOVERNING LAW.  This Agreement will be governed by, and
construed in accordance with, the laws of the State of New York applicable to
agreements made and to be performed entirely in such State.  This Agreement may
not be assigned by either party without the prior written consent of the other
party.  This Agreement shall be binding upon and inure to the benefit of the
parties hereto, and their respective successors and permitted assigns. To the
extent permitted by applicable law, any right to trial by jury with respect to
any dispute arising under this Agreement or any transaction or conduct in
connection herewith is waived.  Each party hereto hereby irrevocably waives
personal service of process and consents to process being served in any such
suit, action or proceeding by delivering a copy thereof via overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under this Agreement and agrees that such service shall constitute good
and sufficient service of process and notice thereof.  Nothing contained herein
shall be deemed to limit in any way any right to serve process in any manner
permitted by law. If either party shall commence an action or proceeding to
enforce any provisions of a Transaction Document, then the prevailing party in
such action or proceeding shall be reimbursed by the other party for its
attorneys’ fees and other costs and expenses incurred with the investigation,
preparation and prosecution of such action or proceeding.

 

SECTION 10.         ENTIRE AGREEMENT/MISC.  This Agreement embodies the entire
agreement and understanding between the parties hereto, and supersedes all prior
agreements and understandings, relating to the subject matter hereof, except for
the confidentiality agreement between Rodman and the Company, dated August 5,
2009, which shall remain in full force and effect in accordance with its terms. 
If any provision of this Agreement is determined to be invalid or unenforceable
in any respect, such determination will not affect such provision in any other
respect or any other provision of this Agreement, which will remain in full
force and effect.  This Agreement may not be amended or otherwise modified or
waived except by an instrument in writing signed by both Rodman and the
Company.  The representations, warranties, agreements and covenants contained
herein shall survive the closing of the Placement and delivery and/or exercise
of the Securities, as applicable.  This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one

 

8

--------------------------------------------------------------------------------


 

and the same agreement and shall become effective when counterparts have been
signed by each party and delivered to the other party, it being understood that
both parties need not sign the same counterpart.  In the event that any
signature is delivered by facsimile transmission or a .pdf format file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or .pdf signature page were an original thereof.

 

SECTION 11.         NOTICES.  Any and all notices or other communications or
deliveries required or permitted to be provided hereunder shall be in writing
and shall be deemed given and effective on the earliest of (a) the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number specified on the signature pages attached hereto prior to
6:30 p.m. (New York City time) on a business day, (b) the next business day
after the date of transmission, if such notice or communication is delivered via
facsimile at the facsimile number on the signature pages attached hereto on a
day that is not a business day or later than 6:30 p.m. (New York City time) on
any business day, (c) the business day following the date of mailing, if sent by
U.S. nationally recognized overnight courier service, or (d) upon actual receipt
by the party to whom such notice is required to be given.  The address for such
notices and communications shall be as set forth on the signature pages hereto.

 

Please confirm that the foregoing correctly sets forth our agreement by signing
and returning to Rodman a copy of this Agreement.

 

 

Very truly yours,

 

 

 

RODMAN & RENSHAW, LLC

 

 

 

 

 

 

By:

/s/ Edward Rubin

 

 

Name: Edward Rubin

 

 

Title: CEO

 

 

 

Address for notice:

 

1251 Avenue of the Americas, 20th Floor

 

New York, New York, 10020

 

Fax: (646) 841-1640

 

Attention: General Counsel

 

9

--------------------------------------------------------------------------------


 

Accepted and agreed to as of

the date first written above:

 

PACWEST BANCORP

 

By:

/s/ Jared M. Wolff

 

 

Name: Jared M. Wolff

 

 

Title: Executive Vice President

 

 

 

 

 

 

 

Address for notice:

10250 Constellation Blvd, Suite 1640

Los Angeles, CA 90067

Fax: (310) 201-0498

Attention: General Counsel

 

10

--------------------------------------------------------------------------------